This is a foreclosure proceeding in which a final decree was rendered on the merits against the defendants in the court below. Such decree has been appealed from and alleged errors as to practice and procedure have been argued as grounds for reversal.
The alleged errors complained of are at most wholly technical in character, and the rulings of the court with regard thereto do not appear to have resulted in a miscarriage of justice, nor does it appear that a reversal for the errors complained of would prove effectual and of benefit to the appellants, because the same result as that evidenced by the final decree of the chancellor herein appealed from must inevitably be reached a second time if the cause is reversed and remanded and the alleged technical errors argued and insisted upon are avoided on further proceedings.
This being true, the final decree appealed from should be affirmed on the authority of Small v. Colonial Investment Co.,92 Fla. 503, 109 Sou. Rep. 433.
Decree affirmed.
WHITFIELD, P.J., AND TERRELL, J., concur.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur in the opinion and judgment.